Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 1 of 13 PageID# 1



             IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF VIRGINIA
                       Richmond Division

ELIZABETH C. ABE, LEANN K.
                         )
MORAN, SHERYL A. KATTAN  )
and ELIZABETH POLAK, each)
individually and on behalf of
                         )
persons similarly situated,
                         )
                         )                   Civil Action No: 3:20-cv-270
         Plaintiffs,     )
v.                       )
VIRGINIA DEPARTMENT      )
OF ENVIRONMENTAL QUALITY )
                         )
         Defendant.      )


             COMPLAINT UNDER THE EQUAL PAY ACT

      This is an action alleging violation of the Equal Pay Act of 1963 to

restrain payment of wages to employees of one sex at rates less than the rates

paid to employees of the opposite sex, and to collect back wages due to

employees as a result of such unlawful payment. When the Commonwealth

came to understand in 2019 that the long-standing policy of using pay history

to determine a new hire’s salary was a biased policy, nothing was done to

address the inequity endured by veteran women at the Department of

Environmental Quality. Wage inequality affects the pay of more than 200

women employed as Scientists at the Department of Environmental Quality.

Lead Plaintiffs and a class of similarly situated female employees ask the

Court to enjoin unlawful compensation discrimination and order wages equal

to those paid to their male counterparts for performing equal work.




                                      1
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 2 of 13 PageID# 2



                       JURISDICTION AND VENUE

      1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, and 1343. This action is authorized and instituted pursuant to

Sections 16(b) of the Fair Labor Standards Act of 1938 (the “FLSA”), as

amended, 29 U.S.C. §§ 216(b) to enforce the requirements of the Equal Pay Act

of 1963, codified as Section 6(d) of the FLSA, 29 U.S.C. § 206(d).

      2.      The employment practices alleged to be unlawful were and are

now being committed within the jurisdiction of the United State District Court

for the Eastern District of Virginia, Richmond Division.

                                   PARTIES

      3.      Plaintiffs Elizabeth C. Abe, of Roanoke, VA.; LeAnn K. Moran, of

Virginia Beach, VA.; Elizabeth Polak, of Richmond, VA; and Sheryl A. Kattan,

of Virginia Beach, VA. and those similarly situated (“the Class”) are permitted

to join in this action by Sections 16(c) of the FLSA, 29 U.S.C. §§ 216(c) and 217,

as amended.     Members of the Class have elected to opt-in to the Class and

participate in this action in writing.

      4.      Elizabeth C. Abe received her education at Lynchburg College,

Virginia Commonwealth University, and Virginia Polytechnic Institute and

State University, and has a Bachelor of Arts Degree, as well as Masters

studies in Landscape Architecture. Her career at Defendant Virginia

Department of Environmental Quality (“Defendant” or “DEQ”) commenced in

2012. Her role title is Environmental Specialist II. Abe is responsible for




                                         2
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 3 of 13 PageID# 3



the Erosion Sediment Control (ESC) and Stormwater Management (SWM)

programs. She maintains dual combined administrator certifications in both

ESC & SWM and implements the Construction General Permit including

Plan Review Procedures. She works in the Blue Ridge Regional Office in

Salem, Virginia.

      5.    LeAnn K. Moran is a certified Professional Geologist with

Bachelor of Science and Master of Science degrees in Geology. She worked

from November 16, 1992, with the State Water Control Board, the predecessor

to DEQ. Moran was an Environmental Specialist II at the Tidewater Regional

Office at the time of her departure with the agency. First she started as a

Geologist in the Tank Program, then worked as an Environmental Engineer

for the Virginia Water Protection Program. She was subsequently hired back

again in the Tank Program as an Environmental Specialist II with a working

title of Remediation Geologist.   Core responsibilities of her job included

overseeing assessment and corrective action of contamination at over 1,000

sites, making evaluations of risks of groundwater pollution, and performing

other environmental management. She ended her employment with DEQ, last

working on January 20, 2020.

      6.    Elizabeth Polak was educated at the University of Georgia,

receiving a Bachelor of Arts in 1988. Polak did Postgraduate Work at the

University of York, in England, achieving a Diploma in Environmental

Economics and Environmental Management in 1998. Then she received a




                                     3
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 4 of 13 PageID# 4



Master’s Degree of Earth and Environmental Management from the

University of South Carolina, in 2000. She started at DEQ in 2009, worked in

Coastal Zone Management. Her job title was Environmental Specialist II.

Polak’s core responsibilities included negotiations of federally funded grant

contracts; participation in developing project proposals and producing project

products; and management of 10+ projects and long-range strategic planning.

She last worked for DEQ in February 2019.

      7.     Sheryl Kattan received a Bachelor of Arts Degree in Biology from

Bridgewater College and began working for the State Water Control Board in

1992 in the Tank Program. For the last 25 years, she has worked as a permit

writer/inspector with the VWPP Program. In 2005, she competed for and

received the title of Team Leader. Her core responsibilities include negotiating

minimal impacts to wetlands and waters of the Commonwealth via issuance of

VWP permits, resolving unauthorized impacts via compliance and enforcement

mechanisms, and assisting in regulation, guidance, and database development

to assist her Program.      Early in her career, she helped support the

establishment of Virginia’s Nontidal Wetlands Law and regulations, and the

legal challenges that followed. She has won several awards for her technical

achievements, leadership, outreach, and volunteerism. She works in the

Tidewater Regional Office in Virginia Beach as an Environmental Specialist

II.




                                       4
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 5 of 13 PageID# 5



       8.      At all relevant times, Defendant DEQ has been a department of

the Commonwealth of Virginia. DEQ was established to protect and improve

the environment for Virginians. DEQ administers state and federal laws and

regulations for air quality, water quality, water supply and land protection.

       9.      In addition, DEQ programs cover a variety of environmental

activities, such as improving the ability of businesses and local governments

to protect the environment and offering technical and financial assistance for

air and water quality improvements. Through its six regional offices, DEQ

issues permits, conducts inspections and monitoring, and enforces regulations

and permits.

       10.     At all relevant times, Defendant has continuously been a public

agency within the meaning of Sections 3(x) of the FLSA, 29 U.S.C. § 203(d).

       11.     Defendant’s   regional    offices   are   operated   by   a    central

administrative headquarters at 1111 East Main Street, Richmond, and all

matters of hiring and salary are determined at such headquarters for all offices

of DEQ. DEQ operates as a single establishment statewide.

       12.     At all relevant times, Defendant has acted directly or indirectly

as an employer in relation to the Class employees and has continuously been

an employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       13.     At all relevant times, Defendant has continuously employed

employees engaged in the regulation of commerce within the meaning of

Sections 3(b), (i), and (j) of the FLSA, 29 U.S.C. §§ 203(b), (i), and (j).




                                          5
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 6 of 13 PageID# 6



      14.    At all relevant times, Defendant has continuously been an

enterprise engaged in commerce within the meaning of Sections 3(r) and (s) of

the FLSA, 29 U.S.C. §§ 203(r) and (s), said enterprise has continuously been a

public agency with regulatory powers affecting interstate commerce.

      15.    Polak filed a Charge of Discrimination (No. 438-2020-00302) with

the EEOC in Richmond on December 3, 2019. In her Charge, Polak complains

of pay discrimination against women, on her own behalf and on behalf of

persons similarly situated, by DEQ, in violation of the Equal Pay Act and the

pay provisions of Title VII of Civil Rights Act.

      16.    Moran filed a similar Charge of Discrimination against DEQ

with the EEOC (No. 438-2020-00707) on February 25, 2020.

      17.    Abe filed a similar Charge of Discrimination against DEQ with

the EEOC (No. 438-2020-00711) on February 25, 2020.

                         STATEMENT OF CLAIMS

      18.    Starting earlier than March 1, 2017, and continuing to July 1,

2019, Defendant has violated Sections 6(d)(1) and 15(a)(2) of the FLSA, 29

U.S.C. §§ 206(d)(1) and 215(a)(2), by paying Abe, Moran, Polak and the other

members of the Class lower wages than those paid to their male colleagues for

performing equal work as Environmental Specialist II classified full-time

employees.

      19.    Abe has been employed by DEQ since 2012; Moran (including

employment by a predecessor Agency) since 1992; Polak since 2009; and




                                        6
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 7 of 13 PageID# 7



Kattan since 1992. Each worked most or all of their career at DEQ when DEQ

would use the previous compensation policy.

      20.    The   Commonwealth’s      Department      of   Human    Resource

Management (“DHRM”) had by Compensation Policy 3.05 specified the historic

salary of the new hire a Pay Factor entitled to consideration and DEQ adhered

to such Policy.

      21.    Consequently, salary offered to each woman by a prior employer,

regardless of its bias, was used to determine her starting pay at DEQ.

      22.    Eventually, Christopher M. Grab, Director of the Office of Equal

Employment and Dispute Resolution, part of DHRM, wrote to Peggy M.

Hawkins, Human Resource Manager for DEQ, alerting DEQ to this disparate

salary impact upon new hires and rehires of female professional employees by

DEQ in the Fiscal Year ending June 30, 2017.

      23.    DEQ acknowledged such disparate impact upon females in a

letter from Hawkins, dated January 4, 2018, which specifically stated that

deviations occur when an applicant for a position at DEQ has “a higher

previous salary” than other professional applicants.

      24.    The Attorney General of Virginia, Mark R. Herring, addressed

the issue of “previous salary” or “salary history” in a Brief submitted by

Virginia as an Amicus, in Greater Virginia Chamber of Commerce v. City of

Philadelphia, United States Court of Appeals for the 3rd Circuit, Nos. 18-2175,

18-2176, filed September 28, 2018. The Attorney General submitted to the




                                      7
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 8 of 13 PageID# 8



Court that a “persistent gender wage gap is the continuing result of gender

discrimination in the workplace---and employers’ use of salary history in

setting wages perpetuates the gap further still.” Id., at Docket 3113047629, at

page 10.

      25.    Further, the Attorney General maintained that salary history is

not a gender-neutral measure of an individual’s value to the employer; that an

individual’s past salary may reflect intentional discrimination, unconscious

bias, or systematic undervaluing of work performed by women. Id., at page 16.

General Herring asserted that to justify a wage differential on the basis of

salary history is entirely inconsistent with the Equal Pay Act’s goal of

eradicating pay discrimination reflecting gender-based disparities. Id., at page

19.

      26.    On June 12, 2019, Governor Ralph S. Northam announced to his

Cabinet Secretaries the implementation of his Employment Equity Initiative,

“taking steps that are long overdue to ensure that our processes are free of

unconscious bias.”

      27.    On June 20, 2019, the Governor announced to State Employees

that the State Compensation Policy would change, a reform that “will

eliminate provisions that base starting pay and future salary adjustments

solely on previous or existing salary.”




                                          8
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 9 of 13 PageID# 9



        28.   Effective July 1, 2019, DEQ discontinued its discriminatory

practice by making changes stipulated in the DHRM Compensation Policy

3.05.

        29.   However, no action was taken, in the aftermath, to remedy the

wage disparity suffered and endured by women hired and employed as

Environmental Specialists II in the many years prior to July 1, 2019.

        30.   Applicants in the Class when hired, were each required to disclose

prior employment and prior salaries on their DEQ job application forms.

        31.   DEQ utilized the prior salary data of the Class to fix a starting

salary for each female employee.

        32.   As compensation for employment at DEQ only rarely allows for

pay increases larger than the General Assembly’s budget provision, a few

percentage points across-the-board for state employees, starting salary has a

career impact: a state employee starting low in salary when compared to her

male peers never catches up.

        33.   Use of prior salaries reinforces, redoubles and replicates years of

historic salary discrimination against female workers.

        34.   As a result of the acts complained of above, and for other reasons,

Defendant unlawfully has withheld and is continuing to withhold the payment

of wages due to all such female employees who received lower compensation

than their male colleagues. The practice necessarily allowed DEQ to pay wages

to females at their start and throughout their careers at less than the rates




                                        9
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 10 of 13 PageID# 10



 paid to male employees in the same establishment for substantially equal work

 on jobs the performance of which requires equal skill, effort, and responsibility,

 and which are performed under similar working conditions.

        35.       The unlawful practices complained of in the paragraphs above

 were willful.

        36.       The past salary of a job applicant cannot be a “factor other than

 sex” when used alone or in combination with job-related factors to fix her new

 salary. This is because it is impossible to differentiate the impact of two causes

 of the pay problem, or to verify that a woman’s prior salary itself was not

 reflective of systematic bias.

                               PRAYER FOR RELIEF

        Wherefore Plaintiffs and the Class respectfully request that this Court:

        A.        Certify under the Equal Pay Act and the FLSA a class consisting

 of women who were employed by DEQ three (3) years prior to the filing of this

 Complaint, but no later than June 30, 2019, in the job title Environmental

 Specialist II.

        B.        Direct DEQ to provide contact information to the Class, through

 counsel, for all potential members of the Class who might opt to participate,

 including full name, street address or postal box, personal email address, and

 a non-work telephone number, and allow Plaintiffs, at the earliest time

 possible, to give notice of this collective action to all women who are presently,




                                          10
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 11 of 13 PageID# 11



 or have been in the past three years, been employed by Defendant as

 Environmental Specialist II.

       C.     Restrain any discrimination or retaliation against persons who

 seek to participate as claimants or witnesses in this matter.

       D.     Grant a permanent injunction enjoining DEQ, its officers,

 successors, assigns, agents, servants, employees, attorneys, and all persons in

 active concert or participation with it, from discriminating within any of its

 establishments between employees on the basis of sex, by paying wages to

 employees of one sex at rates less than the rates at which it pays wages to

 employees of the opposite sex for substantially equal work on jobs the

 performance of which requires equal skill, effort, and responsibility, and which

 are performed under similar working conditions.

       E.     Order Defendant to institute and carry out policies, practices, and

 programs which provide equal employment opportunities for women and which

 eradicate the effects of its past and present unlawful employment practices.

       F.     Grant a judgment requiring Defendant to pay appropriate back

 wages in amounts to be determined at trial, an equal sum as liquidated

 damages, and prejudgment interest to employees whose wages are being or

 were unlawfully withheld as a result of the acts complained of above, including

 the Class of similarly situated female employees paid lower compensation than

 their male counterparts for performing equal work. Compensation should

 include amounts to remedy the diminishment of the value of the retirement




                                       11
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 12 of 13 PageID# 12



 programs (through the Virginia Retirement System) caused by disparate

 salaries.

       G.     Award the Plaintiffs’ costs and expenses of this action, including

 any necessary expert witness fees, along with reasonable attorney’s fees for

 their legal counsel as provided by statute.

       H.     Issue an Order appointing the undersigned counsel as Class

 Counsel pursuant to 29 U.S.C. 216 (b).

       I.     Grant such further relief as the Court deems necessary and

 proper in the public interest.

                                  JURY DEMAND

       Plaintiffs request jury trial on all issues of fact.



                                          Respectfully Submitted,



                                          ______/s/ Sydney E. Rab____________
                                          Sydney E. Rab, Esquire (VSB #15105)
                                          The Rab Law Firm
                                          5407 Langdon Drive
                                          Richmond, Va. 23225
                                          Tele: 804-822-8981
                                          Msydrab@comcast.net


                                          _______/s/ Tim Schulte____________
                                          Tim Schulte (VSB #41881)
                                          Blackwell N. Shelley, Jr. (VSB #28142)
                                          Shelley Cupp Schulte, P.C.
                                          2020 Monument Avenue, First Floor
                                          Richmond VA 23220
                                          (804) 644-9700



                                         12
Case 3:20-cv-00270-JAG Document 1 Filed 04/14/20 Page 13 of 13 PageID# 13



                                    (804) 278-9634 [fax]
                                    schulte@scs-work.com
                                    shelley@scs-work.com

                                    _______/s/ Timothy E. Cupp_________
                                    Timothy E. Cupp (VSB #23017)
                                    Shelley Cupp Schulte, P.C.
                                    1951 Evelyn Byrd Avenue, Suite D
                                    Harrisonburg, VA 22803
                                    (540) 432-9988
                                    (804) 278-9634 [fax]
                                    Cupp@scs-work.com

                                    Counsel for Plaintiffs




                                   13
